Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 1 of 13 - Page ID#: 1018




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                       AT LONDON

CIVIL ACTION NO. 19-278-DLB

GARY BROCK                                                                                     PLAINTIFF


v.                           MEMORANDUM OPINION AND ORDER


ANDREW SAUL, Commissioner
of the Social Security Administration                                                       DEFENDANT

                            * *    * *    * *    * *       * *   * *   * *   * *

        This matter is before the Court on the parties’ cross motions for summary

judgment. (Docs. # 19 & 11). The Court, having reviewed the administrative record and

the parties’ motions, and for the reasons set forth herein, affirms the Commissioner’s

decision. Therefore, the Commissioner’s motion will be granted and the Plaintiff’s motion

denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        On June 22, 2017, Plaintiff Gary Brock filed an application for Disability Insurance

Benefits under Title II and Part A of Title XVIII, Supplemental Security Income under Title

XVI, and Medical Assistance under Title XIX of the Social Security Act, alleging disability

as of March 1, 2012. (Tr. 236-237, 243).1 Plaintiff later amended his alleged disability

onset date to June 14, 2017. (Tr. 62). At the onset of the disability that allegedly rendered




1
        While Plaintiff’s application mentions both Title XVIII and Title XIX, neither of these titles is
mentioned in the initial denial, reconsideration, or ALJ decision from the Social Security Administration.
Further, neither counsel for Plaintiff nor the Commissioner discusses Title XVIII or Title XIX in their briefs
before the Court. Therefore, the Court will proceed as if the Plaintiff appeals only the denial of benefits
under Title II and Title XVI.

                                                       1
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 2 of 13 - Page ID#: 1019




Plaintiff unable to work, he was fifty-three years old. (Tr. 236). Plaintiff’s application under

Title II and Title XVI was denied initially on October 23, 2017, (Tr. 102-103, 115-116), and

was denied upon reconsideration on February 23, 2018, (Tr. 131, 147). At Plaintiff’s

request, (Tr. 191-192), an administrative hearing was conducted, (Tr. 59-90), and on July

1, 2019, Administrative Law Judge (“ALJ”) Jonathan H. Leiner found that Plaintiff was not

disabled under the Social Security Act and, therefore, not entitled to benefits. (Tr. 15-26).

The decision became the final decision of the Commissioner on September 24, 2019

when the Appeals Council denied Plaintiff’s request for review. (Tr. 1-6).

II.    DISCUSSION

       A.     Standard of Review

       Judicial review of the Commissioner’s decision is restricted to determining whether

it is supported by substantial evidence and was made pursuant to proper legal standards.

See Colvin v. Barnhart, 475 F.3d 727, 729-30 (6th Cir. 2007) (citing Walters v. Comm’r of

Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997)). “Substantial evidence” is defined as “more

than a scintilla of evidence but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Sec’y of

Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981)). Courts are not to conduct a de novo

review, resolve conflicts in the evidence, or make credibility determinations. Id. (citing

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989); Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).          Rather, the Court must affirm the

Commissioner’s decision as long as it is supported by substantial evidence, even if the

Court might have decided the case differently. Her v. Comm’r of Soc. Sec., 203 F.3d 388,



                                               2
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 3 of 13 - Page ID#: 1020




389-90 (6th Cir. 1999) (citing Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). In

other words, if supported by substantial evidence, the Commissioner’s findings must be

affirmed even if there is evidence favoring Plaintiff’s side. Id.; see also Listenbee v. Sec’y

of Health & Human Servs., 846 F.2d 345, 349 (6th Cir. 1988). In determining whether the

Commissioner’s conclusion is supported by substantial evidence, courts “must examine

the administrative record as a whole.” Cutlip, 25 F.3d at 286.

       B.      The ALJ’s Determination

       To determine disability, an ALJ conducts a five-step analysis. Walters, 127 F.3d

at 529.     Under Step One, the ALJ considers whether the claimant is engaged in

substantial gainful activity; Step Two, whether any of the claimant’s impairments, alone

or in combination, are “severe”; Step Three, whether the impairments meet or equal a

listing in the Listing of Impairments; Step Four, whether the claimant can still perform his

past relevant work; and Step Five, whether a significant number of other jobs exist in the

national economy that the claimant can perform. See id. (citing 20 C.F.R. § 404.1520).

The burden of proof rests with the claimant for Steps One through Four. Jones v. Comm’r

of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003) (citing Bowen v. Yuckert, 482 U.S. 137,

146 n.5 (1987)). At Step Five, the burden of proof “shifts to the Commissioner to identify

a significant number of jobs in the economy that accommodate the claimant’s residual

functional capacity.” Id. (citing Bowen, 482 U.S. at 146 n.5).

       Here, at Step One, the ALJ found that Plaintiff had not engaged in substantial

gainful activity after June 14, 2017—shortly after the alleged onset date of his disability.

(Tr. 17).   At Step Two, the ALJ determined that Plaintiff has the following severe

impairments: history of back disorders, knee disorders, and obesity. (Tr. 18). However,



                                              3
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 4 of 13 - Page ID#: 1021




the ALJ found that Plaintiff’s following impairments were not severe: respiratory,

cardiovascular, genitourinary, visual, left foot, gastrointestinal, and mental. (Tr. 18-19).

As for Plaintiff’s mental impairments, the ALJ found that they “do not cause more than

minimal limitation in the claimant’s ability to perform basic mental work activities and are

therefore non-‘severe.’”   (Tr. 19).   Additionally, the ALJ found that Plaintiff has the

following mild impairments: understanding, remembering, or applying information,

interacting with others, concentrating, persisting, or maintaining pace, and adapting or

managing oneself. (Id.). At Step Three, the ALJ determined that Plaintiff does not have

any impairment or combination of impairments that meet or medically equal the severity

of any of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 20).

       The ALJ then found that Plaintiff possesses the residual functional capacity

(“RFC”) to perform “medium work” as outlined in 20 C.F.R. §§ 404.1567(c) and

416.967(c), with the following limitations:

       The claimant can lift and carry 50 pounds occasionally and 25 pounds
       frequently; he can stand and walk for six hours in an eight-hour workday;
       he can sit for six hours in an eight-hour workday; he can occasionally climb
       ramps and stairs; he can never climb ladders, ropes, or scaffolds; he can
       frequently balance, stoop, kneel, crouch, and crawl; and he cannot tolerate
       even occasional exposure to heights or to machinery.

(Tr. 21). Ultimately, the ALJ concluded at Step Four that Plaintiff’s RFC does not preclude

Plaintiff from performing his past relevant work as a security guard. (Tr. 24).

       Finally, at Step Five, the ALJ determined that numerous other jobs also exist in the

national economy that Plaintiff can perform. (Id.). Based on the opinion of a vocational

expert, the ALJ stated that Plaintiff could engage in medium unskilled occupations such

as: a packer, an assembler, or a janitor. (Tr. 25). Accordingly, the ALJ concluded that




                                              4
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 5 of 13 - Page ID#: 1022




Plaintiff was not disabled as defined by the Social Security Act at any time after June 14,

2017. (Tr. 26).

       C.        Analysis

       In Plaintiff’s Motion for Summary Judgment he makes two arguments: (1) the ALJ

failed to consider Plaintiff’s severe mental impairments and his status as an unskilled

laborer and that Plaintiff should therefore be considered disabled even at the medium

work level, and (2) the ALJ’s disability decision was not supported by substantial

evidence. (Doc. # 19-1 at 1-2). For the reasons stated below, both arguments fail.

                 1.   The ALJ’s Consideration of Plaintiff’s Mental Impairments

       Plaintiff first argues that the ALJ did not consider Plaintiff’s mental impairments as

a severe limitation, or as a limitation at all, at Step Two. (Id. at 3). Plaintiff asserts that

he has a limited education and the evaluation of Dr. Rigby, a consultant, “clearly

indicate[s]” that Plaintiff could not perform his past work, medium work, or any work that

would be classified as more than an unskilled job due to mental impairments. (Id. at 4).

The Court disagrees.

       Plaintiff does not provide support for this argument through a single citation to a

case or statute, and instead, simply states that Plaintiff should be found disabled under

Rule 203.01. (Doc. # 19-1 at 4). As pointed out by the Commissioner, Rule 203.01 does

not apply to Plaintiff as it only applies to those “closely approaching retirement age.” (Doc.

# 21 at 13). “Closely approaching retirement age” refers to individuals age sixty or older.

20 C.F.R. Pt. 404, Subpt. P, App. 2, § 203.00(c). At the time of his disability filing, and at

the time of the ALJ’s decision, Plaintiff was fifty-three and fifty-five years old, respectively.

(Tr. 83, 307).



                                               5
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 6 of 13 - Page ID#: 1023




       The only other support for Plaintiff’s argument is a bare recitation of his limited

educational level and a one sentence reference to the evaluation of Dr. Rigby. (Id.). Step

Two requires that the ALJ determine whether any of Plaintiff’s impairments should be

considered severe. See 20 C.F.R. § 404.1520(a)(4)(ii). In considering Dr. Rigby’s

evaluation, the ALJ properly assessed whether Plaintiff’s mental impairments prevented

him from working in his past occupation or another occupation at the medium work level.

The ALJ used the four areas of mental functioning laid out in the Listing of Impairments,

20 C.F.R. Part 404, Subpart P, Appendix 1, as a framework. (Tr. 19). The ALJ considered

Dr. Rigby’s evaluation in this discussion, but ultimately found that Dr. Rigby’s conclusion

that Plaintiff had moderate limitations in mental functioning was not supported by his own

evaluation, which “adduced minimal objective findings.” (Tr. 19-20). Instead of relying

on the outcome of Dr. Rigby’s evaluation, the ALJ relied on the opinion of the State

psychological consultants, Dr. Cutler and Dr. Bornstein, who both determined Plaintiff had

no severe mental impairments. (Tr. 20).

       When assessing Plaintiff’s relevant mental impairments, the five-step process

explained above is utilized, along with a “special technique” reserved for mental

impairments. 20 C.F.R. § 404.1520a(a). The first step requires “evaluat[ing] [claimant’s]

pertinent symptoms, signs, and laboratory findings to determine whether [claimant has] a

medically determinable mental impairment(s).” 20 C.F.R. § 404.1520a(b)(1). If there is

no medically determinable mental impairment, the inquiry ends there.            A mental

impairment “must be established by objective medical evidence from an acceptable

medical source,” and statements of symptoms by the claimant cannot be used “to

establish the existence of an impairment(s).” 20 C.F.R. § 404.1521.



                                            6
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 7 of 13 - Page ID#: 1024




       Further, when considering these types of medical opinions, the following factors

are relevant: supportability, consistency, relationship with the claimant, specialization,

and other factors. 20 C.F.R. § 404.1520c(c)(1)-(5). Directly relevant here are the two

“most important factors”: supportability, “[t]he more relevant the objective medical

evidence and supporting explanations presented by a medical source are to support his

or her medical opinion(s) . . . the more persuasive the medical opinions . . . will be,” and

consistency, “[t]he more consistent a medical opinion(s) . . . is with the evidence from

other medical sources and nonmedical sources in the claim, the more persuasive the

medical opinion(s) . . . will be.” Id. § (c)(1)-(2).

       In relation to Plaintiff’s mental impairments, the ALJ discussed the findings of three

medical experts, Dr. Rigby, a consultative examiner, and Dr. Bornstein and Dr. Cutler,

State agency psychological consultants. (Tr. 19-20). Dr. Rigby opined that Plaintiff

illustrated “intact concentration and attention,” intact “short and long term memory,” and

“no indications of psychoses.” (Tr. 510-511). Notably, Dr. Rigby also stated that Plaintiff’s

responses to “some of the mental status items appeared to be intentionally incorrect and

this brings his reliability into question.”         (Tr. 510).   However, without mentioning

impairment in the body of the report, Dr. Rigby ultimately found that Plaintiff “has mild

impairment to understand, retain, and follow simple instructions,” “has moderate

impairment to maintain social interactions with supervisors, friends, and the public,” and

“has moderate impairment to adapt and respond to the pressures of normal day-to-day

work activity.” (Tr. 514). By contrast, Dr. Bornstein concluded that Plaintiff has mild

impairment in “[u]nderstand[ing], remember[ing], or apply[ing] information, [i]nteract[ing]

with others, [c]oncentrat[ing], persist[ing], or maintain[ing] pace, [and] [a]dapt[ing] or



                                                7
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 8 of 13 - Page ID#: 1025




manag[ing] of oneself.” (Tr. 110). Because the impairments did not prevent Plaintiff from

working, Dr. Bornstein classified them as non-severe. (Id.). Dr. Bornstein further opined

that Plaintiff had never been prescribed psychotropic medication for his impairments.

(Id.). Dr. Cutler found that Dr. Bornstein’s assessment was “highly persuasive, consistent

with and fully supported by the overall medical evidence.” (Tr. 125).

       The ALJ’s decision to rely on the State psychological consultants in evaluating

Plaintiff’s mental impairment was proper because the ALJ properly found Dr. Rigby’s

evaluation to be inconsistent with its ultimate conclusion.               Under 20 C.F.R.

§ 404.1520c(c)(1), the “supportability” of a medical opinion is a function of the amount of

objective evidence and number of explanations presented by the author to support his or

her final opinion. In the ALJ’s opinion, he pointed out that Dr. Rigby’s assessment had

“no basis either in his own evaluation of the claimant or in the remainder of the

documentary record.” (Tr. 20). Further, in properly applying the “consistency” factor in

20 C.F.R. § 404.1520c(c)(2), the ALJ decided to assign greater weight to the opinion of

the two State agency psychologists, who both found mild impairments when discussing

Plaintiff’s mental abilities. (Id.). Because the ALJ’s decision was consistent with guiding

principles described in 20 C.F.R. § 404.1520c, the ALJ properly considered medical

evidence when determining that Plaintiff did not have a severe mental impairment.

              2.     Substantial Evidence

       Second, Plaintiff argues that the ALJ’s disability determination was not supported

by substantial evidence. (Doc. # 19-1 at 4). Plaintiff asserts that the ALJ did not consider

the record in its entirety, or the combined effects of the Plaintiff’s physical and mental

impairments, when determining Plaintiff’s ability to work or RFC. (Id. at 5). Plaintiff further



                                              8
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 9 of 13 - Page ID#: 1026




argues that the ALJ only included portions of relevant evidence that “cast the claimant in

an unfavorable light” and failed to evaluate Plaintiff’s complaints of pain. (Id.). Ultimately,

Plaintiff’s main contention is that due to his physical and mental impairments, “he could

not perform a wide range of even sedentary work on a regular and sustained basis,” and

therefore should have been considered disabled. (Id.). However, for the reasons stated

below, the Court finds that the ALJ’s determination of Plaintiff’s RFC and disability status

was supported by substantial evidence.

       Residual Functional Capacity (“RFC”) refers to “the most [a claimant] can still do

despite [his] limitations” and should be assessed “based on all the relevant evidence in

[the] case record.” 20 C.F.R. § 404.1545(a)(1). A determination of a plaintiff’s RFC

begins with an assessment of a plaintiff’s “impairment(s), and any related symptoms, such

as pain, [which] may cause physical and mental limitations that affect what [claimant] can

do in a work setting.” Id. Further, “relevant . . . other evidence” may be assessed when

determining RFC, including “descriptions and observations of [claimant’s] limitations from

[claimant’s] impairment(s), including limitations that result from [claimant’s] symptoms,

such as pain” provided by the claimant. Id. § 404.1545(a)(3). Plaintiff argues that, in

contravention of 20 C.F.R. § 404.1545(a)(3), the ALJ did not properly assess his

complaints of pain and doubted Plaintiff’s credibility without any evidentiary support.

(Doc. # 19-1 at 5).

       In evaluating complaints of pain, the ALJ should “consider all [claimant’s]

symptoms, including pain, and the extent to which [claimant’s] symptoms can reasonably

be accepted as consistent with the objective medical evidence and other evidence.” 20

C.F.R. § 404.1529(a). But, “statements about [a claimant’s] pain or other symptoms will



                                              9
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 10 of 13 - Page ID#: 1027




not alone establish that [a claimant is] disabled.” Id. Next, if there is objective medical

evidence supporting that a medical impairment “could reasonably be expected to produce

the pain or other symptoms alleged,” the ALJ should consider “other evidence (including

statements about the intensity and persistence of [claimant’s] pain,” when determining if

an individual is disabled. Id. However, “tolerance of pain is a highly individual matter and

a determination of disability based on pain by necessity depends largely on the credibility

of the claimant.” Houston v. Sec. of Health and Hum. Servs., 736 F.2d 365, 367 (6th Cir.

1984). But, the assessment of a claimant’s credibility “must find support in the record,”

including “any medical signs and lab findings, the claimant’s own complaints of

symptoms, any information provided by the treating physicians and others, as well as any

other relevant evidence.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir.

2007). Additionally, “[c]onsistency between a claimant’s symptom complaints and the

other evidence in the record tends to support the credibility of the claimant, while

inconsistency, although not necessarily defeating, should have the opposite effect.” Id.

at 248.

       In the ALJ’s opinion, he characterized Plaintiff’s description of his symptoms as

follows:

       The claimant testified that he can stand for only 30 minutes at a time, walk
       not one block, and sit for only 25 minutes at a time. He stated that he can
       lift no more than one gallon of liquid. The claimant testified that he cannot
       perform bending or squatting or climb one flight of stairs. He asserted
       regarding the activities of daily living that he cannot comfortably wash
       dishes or perform cooking, mopping, sweeping, or vacuuming.
(Tr. 21). However, the ALJ found that:
       The record evidence demonstrates that the claimant experiences medically
       determinable impairments which can be expected to impose some of the
       symptoms he alleges. The undersigned finds, however, that the claimant’s
       medically determinable impairments cannot reasonably be expected to

                                            10
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 11 of 13 - Page ID#: 1028




       impose symptoms of the intensity, persistence, and limiting effects as he
       alleges.
(Id.). The ALJ opined that Plaintiff’s “subjective allegations and hearing testimony” were

“greatly lacking in persuasiveness.” (Tr. 22). In support of this finding, the ALJ points

out: (1) that the claimant stopped working in 2012 due to a mine closure, a non-medical

reason for terminating his status in the working population, (2) that the claimant previously

made “intentionally incorrect” responses when being evaluated by Dr. Rigby, (3) the

claimant presented a “non-physiological, hence unpersuasive inconsistent straight leg

raising” exercise, (4) the claimant has not required specialized treatment for “debilitating”

back pain, and (5) multiple inconsistencies in what the claimant testified to and what the

medical reports show. (Tr. 22-23).

       Plaintiff’s argument is that the ALJ failed to evaluate Plaintiff’s complaints about

pain. (Doc. # 19-1 at 5). This is demonstrably untrue. The ALJ clearly evaluated

Plaintiff’s complaints of pain, but found them unpersuasive due to Plaintiff’s lack of

credibility. The ALJ’s assessment of credibility was supported by the record, as the

Plaintiff’s statements were inconsistent with information contained in the medical record.

See Rogers, 486 F.3d at 247-48. In explaining this conclusion, the ALJ evaluated the

opinions of multiple medical experts and the record evidence underlying their opinions,

(id.), including the Plaintiff’s Global Assessment of Functioning (GAF), (Tr. 24). As

discussed above, supra at p. 1, the ALJ’s decision to rely on certain medical experts over

others was supported by the factors discussed in 20 C.F.R. § 404.1520c.

       Additionally, when discussing the Plaintiff’s multiple ailments, outside the alleged

mental impairments, the ALJ once again followed the guidance provided in

§ 404.1520c. For example, the ALJ considered the “supportability” factor in deciding that


                                             11
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 12 of 13 - Page ID#: 1029




many of the medical reports were consistent with the preponderance of the evidence. (Tr.

23-24); see 20 C.F.R. § 404.1520c(c)(1). The ALJ also considered the “consistency”

factor by explaining that multiple medical experts ultimately reached the same conclusion

that Plaintiff should not be considered disabled.         (Tr. 23-24); see 20 C.F.R. §

404.1520c(c)(2). After taking into account the numerous expert opinions, and Plaintiff’s

often inconsistent statements regarding his symptoms, the ALJ made a credibility

judgment that “[t]he documentary record entirely fails to substantiate this testimony” and

that “the claimant’s assertion that he is not able to perform basic work activities is not

consistent with the evidence.” (Tr. 23-24).

       Therefore, the ALJ did not err when considering Plaintiff’s credibility in making his

ultimate decision on Plaintiff’s ability to work, and his opinion was supported by

substantial evidence in the record.

III.   CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED as follows:

       (1)    The decision of the Commissioner is supported by substantial evidence and

is hereby AFFIRMED;

       (2)    Plaintiff’s Motion for Summary Judgment (Doc. # 19) is hereby DENIED;

       (3)    The Commissioner’s Motion for Summary Judgment (Doc. # 21) is hereby

GRANTED;

       (4)    This civil action is hereby DISMISSED and STRICKEN from the Court’s

active docket; and

       (5)    A Judgment in favor of Defendant Commissioner will be entered

contemporaneously herewith.



                                              12
Case: 6:19-cv-00278-DLB Doc #: 22 Filed: 01/28/21 Page: 13 of 13 - Page ID#: 1030




      This 28th day of January, 2021.




                                        13
